 RICHDEL, INC.Richdel, Inc. and Jmunes A. Cota and United Associ-ation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, Local Union No.350. Cases 32-CA-1637 and 32-CA-1825November 24, 1982DECISION AND ORDEROn April 2, 1980, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBERS FANNING and JENKINS, dissenting inpart:Contrary to our colleagues, we find that therecord establishes that Respondent discharged em-ployee Makert for her protected concerted activityof soliciting employees' statements or signatures ona petition in support of her claim that SupervisorRivera had been removing name tags from boxes ofparts she had produced.I We adopt pro formn the Administrative Law Judge's finding that aremedial order would not be necessary assuming that Supervisor Hunt'sremark to employee Karr that employee Cot· "could get fired" for form-ing a union was an unlawful threat to discharge an employee for unionactivity. Hunt's remark was not alleged to be a violation nor was it thesubject of an exception.·We agree with the Administrative Law Judge's finding that Re-spondent decided to discharge Cots for violating work rules before itbecame aware of Cots's intention to organize the employees and there-fore did not violate Sec. 8(aX1) or (3). However, in view of Hunt's com-ment to Karr concerning Respondent's possible response to Cota's plansto form a union, we do not adopt the Administrative Law Judge's findingthat there was no evidence of union animus on Respondent's part.In dismissing the complaint allegations with respect to the discharge ofemployee Makert, we find that, even assuming that Plant Manager Rod-gers relied on Makert's statements that she had sought statements fromother employees in connection with her dispute with Supervisor Rivers,that does not establish that Respondent would not have discharged herabsent that activity. More importantly, the mere enlisting of other em-ployees' assistance in furtherance of a personal dispute between an em-ployee and a supervisor does not draw activity undertaken in furtheranceof that dispute into the protections of the Act. There is no evidence thatother employees had experienced similar problems with Rivera or anyother supervisor, or that Makert was, in any way, acting on behalf of orin the interest of other employees.265 NLRB No. 64The evidence shows that in late April or earlyMay 1979 Makert and Rivera became involved in adispute when Rivera ordered Makert to put hername tags on boxes of parts which Makert claimedshe had not assembled. Several days later Makerttold Supervisor Coulson that she had contacted anattorney about the matter and had spoken to threeemployees who were willing to state that they hadseen Rivera remove name tags from her boxes.Coulson reported the conversation to DepartmentManager Machado who in turn informed PlantManager Rodgers of Makert's remarks. Rodgerssummoned Makert to a meeting and asked her ifshe had obtained an attorney against Rivera.Makert admitted contacting an attorney and Rod-gers, according to his own testimony, asked her ifshe had started a petition or sought statementsfrom employees concerning Rivera's conduct.When Makert acknowledged having spoken to em-ployees, Rodgers informed her she had violatedcompany policy and was terminated.The evidence as credited by the AdministrativeLaw Judge therefore shows that 'Rodgers admitteddischarging Makert after the latter had acknowl-edged soliciting statements and signatures from herfellow employees concerning a work problem withher immediate supervisor. An employee has a pro-tected right under Section 7 of the Act to consultwith other employees and enlist their support withregard to a complaint about a supervisor's perform-ance of her duties. See Dries & Krump Manufactur-ing, Inc., 221 NLRB 309 (1975), enfd. 544 F.2d 320(7th Cir. 1976). Makert's complaint against Rivera'sallegedly improper placement and removal of nametags on boxes of assembled parts concerned amatter that directly affected her employment statusand related to working conditions in general. Farfrom being a personal dispute, Makert's protest per-tained to Rivera's performance of her supervisoryduties and therefore was of common concern toher fellow employees. Since Respondent admitteddischarging Makert for this protected activity, wewould find that her discharge violated Section8(aX1) of the Act.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Carson City, Nevada, onAugust 2-3 and 14-15, 1979,1 pursuant to two com-plaints issued by the Regional Director for Region 32 ofthe National Labor Relations Board on April 27 and July12, and which are based on separate charges filed byJames A. Cota, an Individual, and United Association of'All dates herein refer to 1979 unless otherwise indicated.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO, Local Union No. 350 (herein called the Union), onMarch 19 and May 29, respectively. The complaints asconsolidated on July 12 allege that Richdel, Inc. (hereincalled Respondent), has engaged in certain violations ofSection 8(aXl) and (3) of the National Labor RelationsAct, as amended (herein called the Act).The IssuesWhether or not Respondent's discharge of James Cotaon January 31 and its discharge of Yvonne David onMay 9 were for union-related reasons; whether its dis-charge of Ruth Makert on May 8 was for either unionactivity or other activity protected by the Act; whetherRespondent engaged in various cts and conduct whichtended to restrain employees in the exercise of their Sec-tion 7 rights such as: interrogating employees about theirunion activity, limiting employees from discussing union-ization while in the plant, telling an employee (Makert)she had been denied a promotion to supervisor becauseof her union activities, engaging in surveillance, and cre-ating the impression of surveillance of employee unionactivity. Also alleged as unlawful are the refusal to pro-mote Makert, a 3-day suspension of David, and the issu-ance of written warnings to both.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. JURISDICTIONRespondent admits it is a Nevada corporation engagedin the manufacturing business and having a factory locat-ed in Carson City, Nevada. It further admits that duringthe past year, in the course and conduct of its business, ithas sold goods and materials valued in excess of $50,000to customers outside Nevada. Accordingly, it admits, andI find, it to be an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and ParticipantsRespondent is the manufacturer of "Lawn Genie" irri-gation systems. Its factory is located in Carson City,Nevada, where it fabricates plastic valves and controlsfor its systems. During the period in question its plantpersonnel ranged between 238 and 500 employees; as ofthe hearing it had approximately 438. They are dividedamong various departments which include engineering,tooling, plastic molding, rubber molding, solenoid, valveand sprinkler assembly, controller assembly, solid stateelectronics, and other departments. Its plant manager isGerald Rodgers. He is assisted by Assistant Plant Man-ager Robert West and facility Manager Clint Magner.All of the incidents to be discussed involve the plasticmolding department. Before his departure in March themolding department manager was Gary Mozer. DuringJanuary and February, Rodgers relinquished his duties asplant manager to take over the molding department. InMarch, Mozer was temporarily assigned to oversee thatdepartment. Also in March Mozer left Respondent's em-ployment and was replaced as department manager byRalph Machado. On the swing shift during the early partof 1979 the department supervisor was Terry Hunt andhis assistant was John Callahan. On the day shift begin-ning January 6 mold specialist Ruth Makert became theassistant department manager. She reported directly toMozer. Makert's duties during this period are not clear.On February 12, consistent with a new organizationalscheme which was then being instituted plantwide, shewas made a day-shift supervisor on a 30-day probation-ary basis. Respondent's records show she was promotedto that job from the job of mold operator specialist de-spite her assistant manager duties.On February 6 Raymond Dority became a day-shiftsupervisor; Leslie Little already held a similar position.On March 20 two other employees were promoted to su-pervisor on a probationary basis, Irene Rivera and LylaRodriquez. In late March or early April Little was de-moted to mold specialist; on April 19 Makert was demot-ed and on June 13 Dority was too. In early April, Lit-tle's and Makert's supervisory slots were filled by SharonCoulson and Marilyn Horton, also on a probationarybasis.The employees who were allegedly unlawfully dis-charged are James Cota, a swing shift molding machineoperator; Makert (previously alluded to above as a pro-bationary supervisor), and Yvonne David, both of whomwere day-shift molding specialists. Cota was dischargedon January 31; Makert on May 8; and David on May 9.B. The Discharge of James CotaCota was hired on November 1, 1978 and worked for3 months until he was discharged on January 31. He de-scribed the job of operating plastic injection molding ma-chines as very boring. The job is mechanical and routineconsisting of the injection of viscous plastic into moldpresses, waiting for the automatic machine to eject thecompleted part and then hand-trimming the "flash" plas-tic from the part while waiting for a new part to be com-pleted. The operator must also stack the finished partsfor pickup by the supervisor. There are 26 machineswhich vary in size having pressure capabilities rangingbetween 25 and 375 tons. The value of the machinesranges from $20,000 to $1,000,000. The molds themselveswhich are utilized in the machine are fabricated else-where in the plant and are valued at anywhere between$5 and $75,000 depending on complexity. Some molds468 RICHDEL, INC.contain inserts for internal mechanisms within each part;one example is the screw-thread template.For the most part while Cota was employed his super-visor was Terry Hunt, assisted by John Callahan. Cotatestified that in late November an employee who workedin the regrind operation asked him if he would be inter-ested in supporting a union in the plant. Cota does notremember that individual's name or could he recall muchabout the circumstances. Later, according to Cota, hehimself spoke to other employees about unionizing theplant and continued to do so until his discharge. He wasquite vague about these conversations and there is noevidence that management was aware of them.In late January Cota, who believed himself to beamong the more competent employees, became upset be-cause another employee was promoted from mold ma-chine operator to regrind, a higher pay job. He believedthe decision to be unfair because he was both senior tothat individual and because of his view of their compara-tive competence. On January 29, during the first break ofthe evening, he spoke to four to six employees in thebreak room complaining about the promotion of theother man. He remembers telling those employees "ifthere was a union in this place, they would not havedone that." He says it was then that he decided he wasdefinitely going to bring in a union and he told the otherpeople at his table that he intended to do so. At the endof the break he went to his machine. Seeing fellow em-ployee Tony Karr nearby, he called Karr over. He toldKarr he intended "to unionize the place." He says Karrreplied that he hoped Cota could. Karr corroboratesCota, though he says he made no reply.Karr says that because Supervisor Hunt had seen thetwo talking he called Karr to the office. Karr, unlikeCota, was not stationed at a particular machine for hewas a setup man; it was, therefore, more efficient forHunt to speak to Karr rather than Cota. Karr testifiedHunt asked him what Cota had said and he replied Cotahad said he was "forming a union." Hunt remarked,"Cota could get fired for that."Several days earlier Cota says he had asked for atransfer from the swing to the graveyard shift. He sayson January 30 Hunt told him his transfer request hadbeen approved and he would begin working the grave-yard shift on Monday, February 5.On January 31 he reported to work at 4 p.m. andfound his timecard had been removed from the rack.Hunt directed him to see Department Manager Mozer.Cota testified Mozer told him he was being fired forreading a book while operating his machine. He replied,"So what?" and asked if he was really being fired be-cause he was for the Union. Mozer ignored the questionand continued his explanation saying that in addition hewas firing Cota for making "strange noises."Supervisor Leslie Little testified that in late January orearly February she had a conversation with Mozer. Shesays she is unable to recall the exact words Mozer usedbut remembers Mozer saying he intended to terminateCota. When she asked on what grounds, Mozer replied,"For reading a book." She then asked "Why?" andMozer said, "He's a union activist and we can't fire himfor that."Little's testimony here is subject to great doubt. First,payroll and attendance records show she was on a leaveof absence during the last 3 weeks of January and thefirst portion of February. Her description of the conver-sation indicates that the discussion occurred before Cotawas fired, meaning it took place in January before herleave of absence expired. The General Counsel did notrecall her to explain how she could have had such a con-versation if she were not working in the plant. In addi-tion, she appeared to be angry with Respondent. Shesays she quit in April due to the "incompetency of man-agement and the employees." She was a good friend ofdischargee Makert, though she says Makert's demotionwhich occurred about the same time she quit did notaffect her decision to quit. And she did not reveal herconversation with Mozer to anyone until 3 days beforethe instant hearing when she mentioned it to Makertwho in turn reported it to counsel for the General Coun-sel.As noted before, Mozer and Hunt are no longer em-ployed by Respondent. Neither testified. Nonetheless, thereasons advanced by Mozer to Cota for his discharge donot seem unlikely. Cota admits he constantly read maga-zines and books while operating his machine. He alsoadmits engaging in daily horseplay including throwingwet wads of paper toweling at fellow employees andmaking sudden, loud animal-like noises-wolf howls, pigsqueals, and the like. He confesses to being the worsttransgressor in his area. He claims, however, that Huntand Callahan were aware of his disruptive activity andnot only overlooked it, but to some extent participated init. He testified they observed him reading regularly andeven asked him what he was reading. He aslo says bothHunt and Callahan themselves occasionally threw wettowel wads.Callahan denies Cota's testimony in this regard. Hesays neither he nor Hunt ever threw towel wads and, al-though they tolerated the loud animal noises, he was un-aware and believes Hunt to have been unaware that Cotawas regularly reading while operating his machine.However, he considered Cota to be deficient and disrup-tive in other respects. Once in December he saw Cotaputting his feet on the machine "gate," risking an auto-matic premature opening. Should that have occurred, hesaid, the part would not have been properly cured andthere was a risk of damaging both the mold and the in-serts. He says he cautioned Cota against that practice.Later in December he warned Cota not to open the ma-chine too early after Cota boasted he could increase pro-duction by doing so. The same risks to the part and themolds applied. As noted, the molds and inserts could becostly to replace.During the second week in December he told Cota tostop hollering and making strange sounds as he was dis-rupting others and to pay more attention to his machineand less to other operators.Also at one point in December Callahan was training anew female employee, Laurie Bauk. They were workingon the machine next to Cota's. Callahan says Cota beganremarking about Bauk's full figure, interrupting them bysaying she was providing "the best show I have had in469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears." Similar gibes continued and she requested thatshe be moved to another machine. Callahan complied,but within minutes she asked to be moved to a third ma-chine because Cota was still verbally harassing her. Cal-lahan complied again.In the third week of December Callahan was nearlyhit by a wet paper towel wad thrown by Cota. Callahanwas busy and did not actually see who had thrown it,but another employee did and told Callahan, saying"something ought to be done" because someone couldget hurt. Callahan told Hunt about the incident.2Wheth-er Hunt did anything immediately is unclear. Later, inJanuary, shortly before Mozer took over the swing shift,Callahan heard Hunt tell Mozer there was a problemwith Cota; he had been distracting other operators.Mozer said he would keep an eye on Cota when he tookover the swing shift. In mid or late January Mozerswapped shifts with Hunt and Callahan.Earlier in January, Mozer had told Callahan he hadobserved some swing-shift employees reading bookswhile operating their machines. Callahan says Mozer di-rected him to tell the employees to stop that practice andto advise them that reading while operating the machines"could be cause for dismissal." At the beginning of theshift on the following day Callahan carried out hisinstructions, calling all the employees together at thebreak room. He specifically remembers Cota beingpresent because Cota sat in the front portion of theroom. He says he told the crew to stop reading booksand that if they continued to do so they could be dis-charged.Cota denies such a warning was given and is corrobo-rated to some extent by fellow machine operator SusanMansker. Callahan doubts Mansker attended the warningsession saying she was usually late for work. He is notpositive about her absence. She often came to work withKarr; Karr did not attend the meeting but learned itssubstance from fellow employees. He is certain a warn-ing was given. Mansker also says while she and otheremployees commonly read while working on the ma-chines, she only saw Cota do it once.She also agrees with Cota that "everyone" threw wetpaper wads and yelled. She says she even saw supervi-sors throw wads at each other and at one point Huntasked her what she was reading. Callahan says the onlytime he asked Mansker what she was reading was onceduring a break.Rhonda Correa says that in November 1978 she wasreading while on a machine and another supervisor, oneTom (whose last name she does not know), told her tostop. She says she often saw Cota read in December andJanuary. Others read too, but less than Cota. She remem-bers Cota throwing wads and plastic waste. Once Cotaattempted to shock her by placing some brown plasticwaste in her cooling basin. The waste gave the appear-ance of animal excrement and when she reacted as ex-pected Cota thought it was quite funny. She admits shethrew paper wads, but says the only person at whom shethrew was Cota and only after he had thrown at her2 This wus the first Callahan knew of Cots's towel throwing. He saw itoccur on numerous occasions thereafter, but said nothing about it.first. She is certain the supervisors did not observe them.She never saw any supervisor engage in that conduct.Karr also says he does not believe the supervisors wereaware of the towel throwing. In addition Karr reportsthat some time after Cota had been discharged Cota toldhim he intended to "milk" Respondent for S1 million.Plant Manager Rodgers testified that, in January andFebruary, he was so concerned with the plastic moldingdepartment's inefficiency-high employee turnover andhigh parts rejection rate-that he temporarily relin-quished his authority as plant manager and took overthat department. It was he who directed Mozer to takeover the swing shift for a week. Although not directlystated, it is apparent Rodgers believed the departmentwas inefficient because of improper supervision and dis-ruptive elements within the department.Callahan, accepting counsel's statement, says that inthe "second full week" of January,3 Mozer took over theswing shift himself, sending Hunt and him to the dayshift. On the first workday after the shift swap ended,Mozer told Callahan that he had seen Cota reading onhis machine, throwing material, and distracting other em-ployees; he wanted Cota fired. Within a day or two,Cota asked Callahan why another employee had beentransferred to regrind, instead of him. Later that eveningCota groused "if there was a union here, this kind ofthing wouldn't have happened." On the following dayCallahan told Mozer that Cota wanted to know why theother man had been promoted over him. Callahan recallsMozer saying, "Well, don't worry about it; I think weare going to terminate him anyway." Callahan deniestelling Mozer or anyone else about Cota's remark abouta union.It is clear that the decision to fire Cota was made byMozer, not Hunt or Callahan. On the personnel recordreflecting Cota's discharge, Mozer wrote, "very poor at-titude, reading books while operating machine, whistlingand hollering distracting other machine operators."C. Alleged Interference, Restraint, and CoercionIn March a number of incidents occurred which theGeneral Counsel alleges violated Section 8(a)(1) of theAct. On March 19, Yvonne David had gone shopping ata local market where she met a former employee whoadvised her that a union was attempting to organize Re-spondent's plant. In the morning of March 20 she ex-pressed fear for her job to fellow employee JoyceFowle. Fowle thought David's attitude silly but reportedDavid's fears to Clint Magner without revealing David'sname. Magner mentioned the matter to Rodgers and thes While Callahan is clear about the sequence of events his recitation ofdates is not accurate. He says Cots was fired on a Friday; it was actuallya Wednesday. Likewise, he says that Cots, 2 days before his discharge,remarked that if a union were present another employee would not havegotten the regrind job. When asked the same question another way besays it occurred midweek of the week he returned to the swing shift. Ifthe shift swap was the "second full week" of January (the week of Janu-ary 14), as he said, that places the conversation around January 24, a fullweek before Cota's discharge. Even though Callahan is confused ondates he was credible in all other respects and I we no reason to doubthim. He nd Cots agree that the union remark was made 2 days beforethe discharge and Callahan's dates can be reasonably reconstructed byworking backward from that point.470 RICHDEL, INC.two called Fowle to the nurses office. Magner asked herto repeat what she had said. After assuring Fowle thatnothing adverse would happen to the employee in ques-tion and that their only purpose was to alleviate the anxi-eties the employee might have, Fowle agreed to send inthe employee. Not until David appeared did either Rod-gers or Magner know the identity of the person withwhom Fowle was concerned.David testified Rodgers told her he understood aunion member had contacted her and that she was afraidthat if she spoke of union matters she would be fired. Hetold her to sit down, that he had no intention of firingher. She says he then asked her if the person who hadapproched her was anyone in the plant. She replied neg-atively, saying that it was a former employee. He thenasked if it was former employee John Holt and when sherefused to answer he replied, "Thank you. You have an-swered my question." She agreed her silence was an ad-mission that Holt was the individual involved. She thenoffered that she had not "worked for a union before"and did know about them. She says he told her Nevadawas a right-to-work State and the Union could not giveher more than the Company already had. She says hetold her if she struck she could not get unemploymentinsurance and observed that she had four children tosupport, asking how she could pay her bills if she was onstrike. She says she told him she wished to talk to herfather about it as he was a union member. She remem-bers Rodgers saying that when unions first began theywere good but now all they wanted was employees'money; every time employees would get a raise, theirunion dues would increase. She also says he asked hernot to speak of the Union inside the plant and sheagreed, saying she would seek information about theUnion outside the plant.Both Magner's and Rodgers' versions are significantlydifferent. Rodgers says that, after he expressed knowl-edge that David was fearful regarding union matters, hetold her she had a legal right to discuss the Union butdid not want her to do it while she was working on hermachine. When she expressed ignorance regardingunions and what purpose they served, he told her she"should get both sides" and when she observed that herfather was a union member he told her "By all means,talk to him." He denies he made any reference to strikes,unpaid bills, or unemployment insurance. He says it wasshe, not him, who mentioned she had four children.Magner corroborates Rodgers in all respects. He saysRodgers told David she should have no fear, that no onewould be fired over the Union. He remembers Rodgerssuggesting that she ask questions of knowledgeablepeople regarding both sides of the issue but asked hernot to discuss those matters while she was actually work-ing on her machine. He denies Rodgers said the onlything unions could do was to strike and denies Rodgersreferred to her ability to pay bills. He remembers Rod-gers telling her she should check with her father andfriends, go to a union meeting if she wished, but she wasto rest assured it would not cost her her job. He deniesRodgers ever told David not to talk about the Union atthe plant.Fowle reports that after David left the meeting and re-turned to her machine David told Fowle "everythingwas okay" and Rodgers had even told her to find outabout unions if she were interested.In view of the fact that David agrees that Rodgerstold her she would not be fired for union activities, andbecause I credit Fowle's testimony that David told herRodgers had urged her to speak to others, no doubt in-cluding her father, to find out about unions, it seems un-likely that the remainder of her testimony is accurate.Rather it seems to me Rodgers' and Magner's statementthat she should refrain from union activities while work-ing on her machine is the more probable of the two ver-sions. Moreover, their testimony is mutually corrobora-tive, in good detail and matter of fact. Accordingly Icredit Rodgers' and Magner's denial that Rodgers everordered her not to speak about or discuss the Unioninside Respondent's facility.That same day, March 20, Irene Rivera and Lyla Ro-driguez were appointed probationary supervisors, joiningRuth Makert in that capacity. On approximately March27 Rodgers called all three to his office, apparently toask them how their new job was working out. Makerttestified that during the meeting Rodgers asked if theyhad heard anything about union activities within theplant. She says she told him then employee Sharon Coul-son had said an employee named Shirley "Grannie"Smith had approached her about attending a union meet-ing. According to Makert Rodgers immediately called inMozer to tell him that union activity was underway.Shortly thereafter he dismissed all three but before doingso, told them "as supervisors" they "were representativesof management," and advised them not to sign pledgecards because that might inadvertently result in companyacceptance of the Union. He suggested they submit anyunion mail to him unopened so he could put it in a safe.She says he also told him to "keep an eye on ourpeople" as he wanted to know when supervisors heardof anyone speaking about the Union.Makert testified that a few hours later Rodgers calleda meeting of all supervisors on all shifts and said heknew union activities were occurring but thought it wasconfined to the graveyard shift though it might bespreading to days. She says he listed a number of "do'sand don'ts" regarding the Union, telling the supervisorystaff to "push the Company benefits" and not to "down-grade" the Union. Makert said Rodgers told them theonly people who would join the Union "were misfits andpeople who were insecure in their jobs, and that unionswere nothing but communist organizations; all they wereout to get was just people's money."Rodgers agrees such meetings were held but deniesmaking the statements attributed to him by Makert. He iscorroborated in large part by supervisors Rivera and Ro-driguez. Both he and Rodriguez say Makert was the onewho raised the subject of unions at the first meeting byvolunteering that Smith had broached the topic. Rodgerssays he responded to Makert saying union activity wasthe employees' right as long as they did not engage insuch activity at their work station during work. Hedenies telling the supervisors to keep an eye on employ-471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees' union activities. He is corroborated by Rivera whosays Rodgers told them, "I don't want you to spy onthem. I just want to make sure there is no union activityon the machines." Rodriguez says Rodgers did not evenwish to discuss the matter with the supervisors at thattime. She, too, denies that he told supervisors to keep aneye out on employees.The General Counsel alleges this incident to constituteinstructing employees to engage in surveillance of em-ployees' protected activity. The Respondent defends ontwo grounds: first, the incident did not occur as reportedby Makert, arguing that her version is not credible;second, it urges that the individuals in question are statu-tory supervisors, not employees, and that even if it didoccur it was within Respondent's management preroga-tive to be alert to union organizing efforts. Withoutreaching the supervisory issue, I agree with Respondentthat Makert is not credible. That is particularly so withrespect to her quoting Rodgers as saying labor organiza-tions were communist. Rodgers' father, brother, anduncle are all members of another union, the InternationalAssociation of Machinists and Aerospace Workers, andhis father has recently engaged in a strike against his em-ployer. It is unlikely, given Rodgers' close family con-nection to a labor organization, that he would refer tounions generally as communist organizations. It seems tome that Makert here exhibited a tendency to exaggerate.Furthermore, both in her pretrial affidavit and in cross-examination she said, contrary to her testimony ondirect, that Rodgers had never told her to engage in sur-veillance of the Union or employees' union activities. Onredirect she said he did. Believing she may have beenconfused over terminology, I questioned her further andam satisfied she understood the question each time, butgave opposite answers. Weighing both factors-her tend-ency to exaggerate and her equivocation-she is notcredited. Furthermore, I note that Rodgers is corroborat-ed in close detail by Rivera and Rodriguez. I conclude,therefore, that the conversation did not occur as al-leged.4On Saturday, April 28, the Union conducted an orga-nizational meeting at the Carson City Civic Center, acomplex which includes an auditorium where the meet-ing was held, and two swimming pools, an outdoor poolimmediately adjacent to the auditorium and an indoorpool located 400-500 feet away. Supervisor Dority onthe day of the meeting had taken his daughter-in-law toswim in the indoor pool, as was her habit. It appears thatDority's son and daughter-in-law do not own an oper-able automobile and he commonly chauffeured them onvarious weekend errands such as shopping and other ac-tivities. He testified his daughter-in-law swam regularly4 Also corroborative of Respondent's version is the testimony of thenSupervisor Raymond Dority who testified that during the course of thesupervisory training program, which Rodgers in part conducted, that themanner of responding to union activity was discussed. He says therewere no instructions regarding what steps supervisors were to take withrespect to reporting that activity to higher management. He does say, insomewhat imprecise terms, that supervisors were instructed to tell em-ployees not to engage in union activity during "working hours." Becauseof Dority's imprecision and other, more precise, testimony elsewhere, Itake it that he actually was instructed to tell employees not to engage inunion activity while working on their machines.at the pool and he had taken her there on other occa-sions. It further appears that the front door of the audito-rium is not visible from the indoor pool parking lot.Dority says during the 2 hours or so that he was presentin the lot he sat in the car, listened to its radio, read, andleft the car to walk about the immediate vicinity. Headmits that during one of his sojourns he saw employee"Grannie" Smith and another (not Yvonne David) and itsuddenly dawned on him that the union meeting wastaking place in the auditorium. He says he did not seeany other employee whom he remembers. David testifiedthat she, however, saw Dority.The next workday, Monday, according to RuthMakert, she had a strange conversation. Approximately 3weeks earlier she had been demoted from supervisor tomold operator specialist. On the day before the meeting,April 27, Makert says she signed a union authorizationcard but she did not attend the union meeting. OnMonday, April 30, Makert says Supervisor Lyla Rodri-guez told her that Department Manager Ralph Machado"had told her that through a good source that he hadheard I [Makert] had attended that union meeting on the28th, and that Raymond Dority was there, and he toldLyla he was the one that said I was there at that meet-ing."Rodriguez denies the incident altogether. She says shehad no conversation with Makert at her machine about aunion meeting that day and never told Makert that Ma-chado had learned through a good source that she hadattended the union meeting. In addition she says shenever told Makert that Dority had told her that it washe who said she was at the meeting. Dority himself sayshe never reported his observation to anyone.First of all, I credit Dority's version that he was not atthe swimming pool to engage in any surveillance ofunion activity. He says he had forgotten the meeting wasto be conducted until he actually saw people attendingthe meeting. Nonetheless, it appears to me that he had alegitimate reason for being where he was, to transporthis daughter-in-law for her recreation. Furthermore, heappeared to be a credible witness in all other respectsand I credit his testimony that he did not tell anyonewhat he had seen. He had no particular reason to do soand he had not been instructed to do so. Moreover, itseems quite unlikely that he would have told anyone hehad seen, Makert present at the meeting; she did notattend it. That being the case, it seems unlikely that Ro-driguez would have either been told or invented suchfacts. Indeed, the contrary appears to be true. I havenoted elsewhere that Makert has a tendency to exagger-ate and I have discredited her above. Accordingly, I dis-believe Makert's version here and credit Rodriguez. Itherefore find that the incident did not occur as Makertclaims. Thus, I find the allegations that Dority engagedin surveillance of the union meeting and that Rodriguezgave the impression that Respondent had engaged in sur-veillance to be unproven.D. The Discharge of Ruth MakertSometime in late March, though Makert says it waslate April, Supervisor Leslie Little was demoted. Makert472 RICHDEL, INC.was then still a probationary supervisor. Little's demo-tion upset her and she spoke to Plant Manager Rodgersand Department Manager Machado about Little's demo-tion. They say the conversation occurred on April 2 andthat Makert asked them, in tears, why Little had beendemoted. Rodgers explained his reasons and then toldMakert he thought she was getting too emotionally in-volved with the people in her department. She says Rod-gers told her she was "clannish" and "associating withthe wrong people." She says he gave her a week tostraighten out. Rodgers and Machado simply say theytold her to avoid becoming too wrapped up in people'sproblems. They deny they gave her a week to straightenout and they also deny saying that she was clannishand/or associated with the wrong people.On April 9 Machado advised Makert that she had notpassed the probationary period as a supervisor and hewas returning her to a machine. She says he again statedshe associated with the wrong people and also remarkedthat she did not accept the authority of her boss. Ma-chado denies the latter remarks. He says he simply toldher she was having problems with her foreman and diffi-culty in communicating with fellow supervisors. OnApril 10 Machado completed a personnel status reportattaching an appraisal form dealing with her 30-day pro-bation period. The report is consistent with his testimo-ny.Actually Makert had been a supervisor for nearly 60,rather than 30, days. On the appraisal form Machadochecked boxes which stated that she did not maintainsufficiently effective working relationships with othersand did not fully meet the requirements of the supervi-sor's job. Her change in status did not result in any lossof pay, but instead of supervising six machines on theday shift she began operating one of them.Makert's apparent replacement as a supervisor wasSharon Coulson. Both Rivera and Coulson report thatimmediately after her demotion Makert became reticenttoward them. Coulson says that she had to "break theice" with Makert with whom she had previously been ongood terms. Rivera testified Makert, as well as YvonneDavid, see infra, began replying tersely and obliquely tonormal production inquiries. This included a sarcastic"Yes, ma'am; No, ma'am" routine in answer to all ques-tions. David appears to have done this to a greater extentthan Makert.On April 18, according to Rivera, she observed excessplastic "flash" on Makert's parts. Accordingly, she calledMakert's attention to it and said she did not appear to betrimming the parts properly. Makert said she was, andRivera replied, "Well, they are not being done." Shechecked further and concluded she was correct. Latershe mentioned it to Machado. On April 30, the same dayMakert contends Rodriguez told her Machado knew shehad been at the union meeting (see subsec. C, supra),Rivera asked her if she wanted to be placed on machinenumber 15 on a permanent basis. If so, she went on, itwould mean that Makert would permanently be underRivera's authority. Rivera says Makert responded, "Well,I don't care." Rivera offered to discuss whatever prob-lem they might have together but Makert said she didnot want to, and did not have to communicate withRivera. Rivera responded she had the authority to puther on number 15 permanently and Makert respondedthat she "didn't care about [Rivera's] authority." Riverainterpreted Makert's attitude as a challenge and wasupset by it. She reported the matter to Machado and toldhim she might quit.Makert describes the conversation somewhat different-ly. She contends that when Rivera asked her if shewanted to work on machine number 15 under her au-thority she simply replied that it was immaterial forwhom she worked. To that Rivera gave the somewhatangry response, "Well, if you feel that way, I don't wantyou on my machines."Makert says later that day Rivera ordered her to puther name tag on some boxes of parts which she had notfabricated. Rivera says that occurred on May 2 and thatafter some dispute over whether Makert was obligated toput her name tag on the box, she told Makert to put"half box" on that particular lot. Makert refused eventhat request and Rivera told Makert she had to accepther authority but Makert countered that she did not.Rivera reported that, too, to Machado. The conversationwas overheard by operator Florence Bassett. Shortlythereafter Supervisor Sharon Coulson says she heardMakert refer to Rivera as a "bitch" and she told Ma-chado.Following this, Machado called Makert in for a discus-sion. Present were both Rivera and Coulson. Makert tes-tified Machado told her that he had heard she washaving a problem with Rivera who had told him Makertdid not care what Rivera's authority was and that "I wasrefusing to put my name in the boxes and was being rudeto her." They then discussed the factual differences re-garding the name tag incident and when Makert saidBassett could shed some light on the incident, Machadocalled Bassett to the meeting. Makert says Bassett cor-roborated her by telling Machado what happened, whostarted the conversation, and the tone of voice that wasused. She was then dismissed with Machado saying, "Wewill just discount what Florence said and you are onprobation for a one-week period of time, in which time,if your attitude does not change, we will take othermeasures."Bassett testified that when she was called in she simplyreported that she heard Rivera tell Makert to put tags ona box and that Makert said it was not hers and that shedid not care what Irene said. She saw Rivera becomevisibly angry. If anything, Bassett corroborates Rivera,not Makert.Machado testified he had received complaints fromRivera and Coulson that Makert was not communicatingwith supervisors. He says that when he called her to hisoffice she denied that charge asserting she had been com-municating but he replied, "No, you are still havingproblems dealing with the supervisors; you won't answerwhen they talk to you. Also, you made the statement, 'Idon't care what your authority is' referring to IreneRivera." He says he told her the problem was continuingand she would have to do something about it. Accord-ingly, he gave her I week to "straighten up" and said ifthe problem was not corrected he was going to take473 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"further action." He asked her if she understood and shereplied that she did. He says Bassett added very little towhat his concern was and denies saying that he would"discount" what she had said.After the meeting was over Joyce Fowle, another ma-chine operator, heard Makert in the parking lot refer toRivera as a "lying bitch."Mold operator Deborah Hanson testified that some-time in early May Makert told her that she had five tosix witnesses who would prove that Irene was removingtags from the boxes. On May 8, according to Coulson,she had a conversation with Makert about Rivera. Coul-son says Makert told her she had contacted an attorney"against Irene" and that she had three witnesses whowould say they had seen Rivera remove name tags fromMakert's boxes. Coulson reported that conversation toMachado and made a note of it on a personnel record-keeping form. Later that day Machado pulled Makert offher machine and took her to the office where Plant Man-ager Rodgers, Machado, and the supervisory staff wereassembled. Makert says Rodgers had a copy of the per-sonnel manual and asked her if she had acknowledgedreceiving it by signing a receipt for a copy. When sheadmitted she had, he said, "I hear you have an attorneyagainst Irene Rivera-do you?" When she replied affir-matively, she says he told her she was fired and directedMachado to "Get her out of here before I throw her outthe window."Rodgers describes the meeting less graphically. Hesays he asked Makert if she had obtained an attorney"against Irene" and when Makert replied that she had,showed her her signature slip recently acknowledgingthe company policy manual and asked if it was her signa-ture. When she replied it was, he asked her if she hadstarted a petition or getting together employees to signstatements against Irene. He says she replied that shehad. He then pointed out the clauses of the companypolicy manual saying that he felt she had violated thepolicy and she was terminated. He concedes telling Ma-chado to get her out of the plant but denies telling himto get her out before he threw her out the window.Rodgers then caused to be filled out a personnel statuschange report in which he stated Makert was being dis-charged for violating company policies and engaging ininsubordination, willful misconduct, performing companybusiness outside the plant without permission, and intimi-dating or coercing another person while on the job.The other witnesses present corroborate Rodgers in allrespects (except they omit his reference to "a petition")including denying Makert's claim that Rodgers told Ma-chado to "get her out of her before I throw her out thewindow."E. The Discharge of Yvonne DavidI have previously recounted the incident involvingDavid and Rodgers which occurred in the nurses officeon March 20. She also testified that on April 2 she wasshopping at a local grocery store where she spoke to afriend and mentioned that former Mold DepartmentManager Gary Mozer had been "fired." On the follow-ing day Machado called her to his office and scolded herfor falsely telling someone Mozer had been fired. He saidthat was misconduct sufficient to cause her to be fired.She thought it over and decided she did not really knowwhether Mozer had been fired and accepted Machado'sstatement that Mozer had quit. She offered to apologizeto Mozer. Machado sent her back to work.On April 18 David asked Rivera why Makert hadbeen demoted. When Rivera replied Makert had lost herposition because she was "not doing her job," David ex-claimed, "My God, doesn't this plant give anyone achance?" Rivera went on saying there had been toomany complaints about Makert from her own people towhich David skeptically replied, "Oh, come on Irene."Later that afternoon Machado called David to hisoffice and told her he had heard she had been "hot"with her supervisor. When she denied it, he said, "Don'tlet me hear about it again." Immediately thereafter, sheadmits beginning a sarcastic "Yes, ma'am; no, ma'am"routine with her supervisors. She deliberately becameformal and terse with them.On April 20 or thereabouts she attended a companymeeting called by Rodgers which was a question-and-answer session regarding unions. Nothing about thatmeeting is alleged to be unlawful or evidence of unionanimus.On April 28 she attended the union meeting at theCarson City Civic Center. She says on the day beforethat meeting Facility Manager Clint Magner saw her atthe plant exit pick up a union flyer. While at the meetingshe saw Dority waiting in the parking lot in front of theindoor swimming pool.At the beginning of the shift on May I Makert offeredto trade machines with her and David agreed. Both wentto Machado to get permission but he decided to consultwith Coulson and Rivera. David testified that because noanswer was immediately forthcoming they went back totheir respective machines. While David was putting upher "bodies," draining them, taking the caps, shakingthem off and counting them, Coulson called to her. Shewaited until she was through with her count and thenasked what Coulson wanted. Coulson said, "Will youplease put your caps in the box? Drain them first beforeyou put them in the box." David asked why and Coulsonreplied, "so the box doesn't fall out." David continued towork. A few minutes later Coulson came up from behindand was watching David box the bodies when the moldmachine opened and a part began to eject. David ran toher gate to grab the part before it fell but in her hasteaccidentally knocked over the bodies, requiring her torestack. She uttered the mild epithet, "damn" and wentback to work. Coulson said nothing to her about that in-cident. Later she and Rivera came over to pick up hercompleted boxes and Coulson asked if David had put hername tag on a particular box. David replied that she hadnot because it was not hers; that the box had been nearlycompleted by someone on the earlier shift. David saysRivera told Coulson to put David's name tag on itanyway. David interjected, "Fine, but if anything iswrong with them and they have got cracks in it, I willdeny that I had anything to do with that box." They left,then returned and David admits she began smiling atthem in an odd way. According to David, Rivera finally474 RICHDEL, INC.asked if something was funny and when David replied,"There is," Irene's face turned red and she walked off.David says shortly after the 10 a.m. break Machadocalled her to his office and asked if she was feeling okay.Both Rivera and Coulson were present. When she re-plied she was, he asked if she were sure. When she insist-ed she was okay, he said he did not think so. Coulsonthen said she believed David had been insubordinate.David asked if she were referring to the name tags orher statement that she would not sign the paper if thebodies were wrong. Coulson said no, she was referringto a "my God" utterance David had allegedly made.David replied she had said "damn" when her bodies fellover; then David told them that if they wanted to takeeverything seriously, that was their problem but it was"just like when she had supposedly gotten 'hot' withRivera, but hadn't."David testified Machado then interjected saying hecould not have this sort of conflict going on in the molddepartment every day and he had decided to suspendDavid for 3 days. He had her sign a suspension slip andtold her he did not want to see her back until Monday,and then with a different attitude. He then said, accord-ing to David, "I can't go out and kiss you, what do youwant me to do, go out and kiss your feet?" She then re-plied, "No, sir, but I don't expect to kiss anybody else'sfeet either." He told her to return on Monday with a dif-ferent attitude because "after all, you have four kids tosupport."Machado describes the conversation differently. Hesays he had had complaints about David from Riveraand Coulson and accordingly brought in David to askher what the problems were that she was having withher supervisors. She replied, "Nothing really." He thentold her he had heard she was not communicating. Shereplied she was. He asserted that she was not; they werehaving a problem with her every day; she would notanswer and would not talk to the supervisors and theentire matter had been going on for some time. In thisregard it should be noted that David admits she had notceased her "Yes, ma'am; no ma'am" routine. He told hershe was being suspended for 3 days to see if the problemwould clear up. Machado then filled out the suspensionreport in which he stated that she had been warnedbefore about being insubordinate to supervisors and thatevery day they were having the same problems with herfailure to communicate with them. He also observed shehad been moved to different supervisors but the problemhad not been resolved. Both Coulson and Rivera cor-roborate Machado's version.When the suspension was over David returned towork on Monday, May 7. On the following day Makertwas discharged as recounted above. On Wednesday,May 9, David went to the lunchroom at 7:30 a.m. priorto beginning of the shift. A group of employees was dis-cussing Makert's discharge and David remarked she didnot think it was right. She also said he was quite upsetwith the hassles she was getting. David then told theothers, "If Irene [Rivera] gets me fired on a lie I will goover to her table and pull her danm black hair out." Shesays she said nothing further. Deborah Hanson was oneof the employees who heard David's remarks. She addsDavid also said if she was fired "she would take Riverawith her." Hanson reported the entire conversation toRivera. Later that day she heard David say she wouldshoot Rivera if she was fired and would also shootanyone who helped fire her.About 3:30 p.m. David was called to Machado's officeand she asked, "What have I done nowr' He did notreply but took her to Assistant Plant Manager RobertWest's office. On their arrival Machado said he hadheard her derogatory remark about pulling out Irene'shair and wanted to know if she had made the statement.She admitted that she had. At that point West askedwhen the trouble had started. She replied that it hadbegun when Rivera "lied on number 15," the incidentdescribed above when Machado told her he had heardshe had been "hot" with her supervisor. She says he toldher he "had to go with his supervisors." West declaredthat after reviewing her record he had decided to termi-nate her on the basis of attitude. She says she offered tokeep her mouth. shut but West said that was not goodenough.According to Rivera, after hearing the report ofDavid's threat from Hanson, she went to West. West inturn referred her to Machado and the two later had adiscussion about David. Machado and West reviewedDavid's record and, according to Machado, decided that,if she had actually made the statement, she should be ter-minated. They then prepared the papers in advance, aroutine procedure in discharge situations. Except for thatbackground Respondent's witnesses agree that David'sdescription is essentially accurate. Machado says Davidadmitted saying she would "beat up Irene" rather thanpull her hair out, but the purport is the same. They hadalready filled out the personnel status change form andhad placed on it that she was being fired for "bad atti-tude-making threatening remarks toward departmentsupervisors. She has been warned before about her atti-tude." She was asked to sign the form but instead wroteon the back, "One supervisor has lied and provoked myattitude to no end."Both Machado and West deny any knowledge aboutthe March 20 conversation David had with Rodgers atthe nurses office. They say that by the time of the hear-ing they had become aware of it but during the dis-charge were ignorant of it.IV. ANALYSIS AND CONCLUSIONSA. James CotaIn analyzing the factual circumstances leading toCota's discharge I have concluded that the GeneralCounsel has failed to prove that Respondent's dischargeof Cota was motivated by either his union activities or adesire to chill such activity.First, there is no evidence that in late January eitherRodgers or Mozer was aware of any union activity byCota or any other employee. The only evidence thatmanagement was aware of Cota's desire to organize aunion was Karr's report to Hunt and Cota's remark toCallahan that, if there were a union in the plant, anotherindividual would not have gotten a promotion. Cota's475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrousing to Hunt was no more than a disgruntled com-plaint. After listening to Cota at the hearing it is difficultfor me to believe Karr, Hunt, or anyone else would havetaken Cota seriously. Callahan certainly recognizedCota's attitude for what it was. He did not even botherto tell Mozer, though he did tell him that Cota was com-plaining over the promotion of another employee. Thatwas the thrust of Cota's complaint, not his union-orga-nizing propensity.The General Counsel argues, however, that Hunt'sand Callahan's knowledge must be imputed to the deci-sionmaker, Mozer. It is true that neither Mozer or Hunttestified; only Callahan did. However, in view of the factthat the only reasons Cota says Mozer gave him for dis-charge are consistent with the personnel record made byMozer, I do not see any reason to draw an adverse infer-ence against Respondent for failing to call them.5Second, there is no evidence of union animus on thepart of either Mozer or Respondent generally. There isno reason to doubt Karr's testimony that Hunt told himCota "could get fired" for union organizing, but, equally,there is no evidence that Hunt's remark reflected compa-ny policy or even Mozer's policy." Elsewhere in thisrecord is evidence that Respondent's only concern wasthat union activity not occur on the machines; Rodgerseven encouraged David to find out all she could aboutunions, telling her to consult with her father and attend aunion meeting if she wished. Simply speaking, even if Iimpute to Mozer Hunt's and Callahan's knowledge ofCota's union-organizing expression, there is no evidence,direct or indirect, of union bias sufficient to motivate thedischarge.Indeed, the reasons advanced by Respondent for firingCota are corroborated by him. He says, by way of re-joinder, that Respondent had long tolerated his attitudeproblems. But his observation here ignores the supervi-sory shakeup directed by Rodgers. Assuming that Huntand Callahan were lax in enforcing company policy re-garding reading and disruptive conduct it does notfollow that Mozer was. When different supervisionbecame aware of his conduct, it is not surprising that adifferent reaction was obtained.Third, the question of the timing of Cota's discharge issubject to different reasonable interpretations. The Gen-eral Counsel observes that his discharge occurred 2 daysafter Karr told Hunt Cota had said he was going to or-ganize a union. But it also occurred at the end of themonth only days after Mozer stated he wanted CotaI It is true that there is Little's testimony that Mozer virtually admittedhe was discharging Cota for being a union activist, but I do not findLittle to be credible. She has a bias against Respondent and Respondenthas presented credible evidence that in all likelihood she was not in theplant at the time the alleged conversation occurred. In this regard I ob-serve that it is possible Little had returned to the plant in late January todiscuss her resumption of duties upon the expiration of her leave of ab-sence. She did not place the remark in that context and the GeneralCounsel did not recall her to explain. In view of these facts, as well asher long silence about the alleged conversation, I believe she seized uponthe hearing as an opportunity to vent her anger at Respondent. Her testi-mony is rejected.6 Assuming Hunt's statement to Karr was an unlawful threat to dis-charge an employee for union activity, I do not believe a remedy is nec-essary. The statement is not alleged as a violation and it is totally isolat-ed.fired for reading and disruptive conduct. In that regard itappears the axe was already falling before Cota ever ex-pressed any union-organizing interest.7Finally, there is no evidence that Respondent's as-signed reason for discharging Cota was a pretext. OnlyMansker supports Cota here and she minimized Cota'sreading to a level that rendered her testimony doubtful,since Cota admitted to a greater level than she was will-ing to describe. I have already noted that Mansker's tes-timony to the effect no warnings were given is subject todoubt because she may not have attended the warningmeeting. The only reading which was tolerated was thecompany parts manual. That is obviously a differentmatter, for it had a training purpose.In conclusion, I find the General Counsel has failed toprove that Cota was discharged because he said he in-tended to organize a union.B. Ruth MakertNeither am I able to conclude that Ruth Makert wasdischarged for any reason prohibited by the Act. Shehad not engaged in any union activity except for thesigning of a card and there is no credible evidence thatRespondent knew or believed she had done so. At besther activity would fall within the protection of the Actonly if her decision to hire an attorney to deal with per-ceived problems with Rivera constituted protected con-certed action. I cannot conclude that it did. Rather, itappears her hiring an attorney for that purpose wassimply to vindicate her own personal differences withRivera.It is clear to me that Makert resented Rivera for sever-al reasons. First, she apparently believed Rivera was ex-cessively ambitious, wanting a job in the office. Second,when Makert failed the probationary period, she foundherself taking orders from Rivera whom she had trained.That did not sit well with her. Furthermore, I am notpersuaded that Rodgers or Machado told Makert shewas "associating with the wrong people." Even if theremark were made, it is not clear that it had anything todo with union organizers. More likely it had to do withher becoming excessively involved emotionally withfellow workers, such as Little whose demotion had re-duced Makert to tears. Certainly Respondent's chargethat she was refusing to communicate with the supervi-sors was accurate. She claimed she did not have to talkto Rivera, and Coulson had to make a special effort to"break the ice." Finally, when she became so angry withRivera that she hired an attorney it is clear that her onlypurpose was to figure out a way to continue workingwithout having to speak to Rivera. That object had noI Cots testified that in late January he asked for a transfer to thegraveyard shift and on January 30, the day before his discharge, Hunttold him his request had been approved. Assuming Cots is telling thetruth here, Hunt may not have been privy to Mozer's decision. Hunt wasthe assistant department manager and probably had the authority to makethe transfer without Mozer's approval. Yet, there is reason to doubt Cotshere. Karr reported that Cots said he intended "to milk" Respondent forS1 million. Use of the verb "milk" implies a willingness to stretch thetruth to obtain the desired end. Either way there is no reason for me toconclude Mozer's decision followed, rather than preceded, Respondent'ssupposed acquisition of knowledge of Cota's prounion feelings.476 RICHDEL, INC."mutual aid or protection" in mind. She was only tryingto improve her own circumstances. Indeed, it appearsshe was trying to dictate her own terms and conditionsof employment.aI am, therefore, unable to find that herdischarge violated Section 8(a)(1) or (3) of the Act. Like-wise, the demotion which she experienced in early Apriland statements connected to it had nothing to do withreasons prohibited by the Act. The General Counsel hasfailed to show by a preponderance of the evidence thatRespondent had a discriminatory motive in its demotionand later discharge of Makert.C. The Discharge of Yvonne DavidHere again, I conclude the General Counsel has failedto show by a preponderance of the evidence thatYvonne David's discharge violated Section 8(aXl) and(3). The only union activity in which she had engagedwas to express a fear in late March that she might befired during the Union's organizing drive. The fear hadbeen instilled in her by an outsider and she expressed itto a fellow employee. That resulted in a counseling con-versation with Rodgers and Mozer. During the conversa-tion she was noncoercively asked what had happenedand was assured that she would not be fired over unionmatters. Rodgers told her she was free to engage inunion activity, including consulting with any knowledge-able person about unions and her only restriction was torefrain from union activity while working at her ma-chine. Rather than exhibiting union animus the incidentexhibits a tolerance and a recognition of employee rights.Afterwards she told a fellow employee that everythingwas now all right.9David became upset with Makert's demotion andeither then or shortly thereafter began responding rigidlyto supervisory directions. Her tone was interpreted assarcastic and rude and she antagonized the inexperiencedRivera and Coulson who probably overreacted. David'sonly overt union activity was to attend the April 28union meeting at the Civic Center. She, however, wasnot alone in this regard. No doubt Magner saw othersaccept the Union's flyers and there is no credible evi-dence that Respondent knew she had gone to the meet-ing.I think it is fair to say that the May I incident whichresulted in her suspension was blown out of proportionby Rivera and Coulson, but the decision was made byMachado who relied on their report. That is not to saythat a communication/insubordination problem was notoccurring; David admitted it was. Whether it justified aI Adding confusion to her purpose in hiring an attorney is her pretrialaffidavit in which she says she told Rodgers she had an attorney for "realestate." Why did she tell that to the Board investigator when everyone,including her, now agrees that she admitted the attorney wua "against"Rivera? Perhaps the only thing which can truly be discerned is that thisis another instance demonstrating her doubtful credibility.* Machado's scolding David on April 3 for recklessly telling a friendthat Mozer had been fired does not seem to have any bearing on theissues before me. The General Counsel argues that it is evidence of Re-spondent's ability to keep close tabs on its employees, but I do not agree.It is only evidence that that incident somehow got back to him.suspension is not for me to say, but there is no proof thatthe suspension had anything to do with her having at-tended the union meeting.By May 9, having observed Makert's discharge, con-sidering it to be unfair, and combining it with what shebelieved to be unfair treatment of her, David was seeth-ing. She admits as much when she concedes she said shewould pull out Rivera's hair. Neither is there reason todoubt Hanson's testimony that David also said she wouldtake Rivera with her if she was fired and would shootRivera or anyone who helped Rivera fire her. Her angeris clearer still when one notes the remark she placed onher termination slip to the effect that Rivera had lied toher and "provoked my attitude to no end."That David's discharge was not motivated by antiun-ion considerations is apparent when one considers thedecision was made by West to whom Rivera's final com-plaint originally went and who was already aware ofDavid's earlier problems. There is no proof that eitherWest or Machado was actually aware that Rodgers hadspoken to her on March 20, but even that cannot becharacterized as having been in an antiunion context.The only evidence before West and Machado was thecontinued complaints by her immediate supervisors and athreat of physical harm to one of them. Up to that timethey had been reasonably tolerant and had even shiftedher to different supervisors in order to correct the prob-lem. David had exhausted their goodwill by the time sheangrily threatened to pull out Rivera's hair.Finally, I observe that there is neither union animus inthis discharge, nor evidence that the discharge was forpretextuous reasons. The only factor favoring a violationis the timing in the sense that her suspension occurredonly 3 days after she attended a union meeting. That,however, is not enough to warrant the conclusion thather attending the meeting had anything to do with thedischarge, particularly in the face of her own admissionthat she was constantly being mildly insubordinate totwo new supervisors who lacked confidence in their ownauthority. While their reaction may have been somewhatunfair, it is not unreasonable for West and Machado tohave relied on them and to have backed them up.Indeed, the same can be said for Makert's discharge aswell.Therefore, I find that the evidence presented by theGeneral Counsel in support of the contention that Re-spondent violated Section 8(aX3) and (1) of the Act withrespect to David's discharge and the events leading to itfails to support the allegation.Based on the foregoing findings of fact and the recordas a whole I hereby make the following:CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'It is ordered that the complaint be, and it hereby is,dismissed in its entirety.i' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.478